EXHIBIT 10.3
 
AE ADVANCED FUELS, INC.
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 4th day
ofMarch, 2011, amended January 19, 2012, and July 24, 2012by and among Aemetis,
Inc., a Nevada corporation (“Aemetis” or “Parent” or “AE”)(formerly “AE
Biofuels, Inc.”) and AE Advanced Fuels, Inc., a Delaware corporation and
wholly-owned subsidiary of Aemetis(the “Company”) on the one hand, and Advanced
BioEnergy, LP, a California limited partnership (the “Purchaser”) and Advanced
BioEnergy GP, LLC, a California limited liability company and the general
partner of the Purchaser (the “General Partner”), on the other hand.
 
RECITALS
 
WHEREAS, the RegionalCenter is a limited liability company which has been
designated a regional center by the USCIS pursuant to the EB-5 Program;
 
WHEREAS, the General Partner is a recently formed California limited liability
company formed to act as the general partner of the Purchaser;
 
WHEREAS, the Purchaser is aCalifornia limited partnership that was recently
formed to make the investment described in this Agreement;
 
WHEREAS, the potential investors in the Purchaser will be making an investment
into the Purchaser as Limited Partners under the terms of the Limited
Partnership Agreement and the Purchaser PPM (defined below);
 
WHEREAS, the Company is a development stage biofuels company that was recently
formed to engage in the business described in the PPM (defined below);
 
WHEREAS, the Company desires to sell and issue to the Purchaser, and the
Purchaser desires to purchase from the Company, up to seventy-two (72)
Convertible Subordinated Promissory Notes described under this Agreement in the
amount of $500,000 each, convertible into 166,667 shares of the Common Stock of
Aemetis, Inc, for each Convertible Subordinated Promissory Note, and if all 72
Convertible Subordinated Promissory Notes are sold in exchange for the aggregate
principal amountsof $36,000,000, they are convertible into 12,000,024 shares of
the Common Stock of Aemetis, Inc.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
 
TERMS OF AGREEMENT
 
1. Defined Terms.  The terms defined in this Section 1 and parenthetically
elsewhere in this Agreement shall have such defined meaning throughout this
Agreement.
 
1.1 “Aemetis Common Stock” means the common stock of Aemetis, Inc., a Nevada
corporation, par value $0.0001 per share.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 “Agreement” means this Convertible Promissory Note Agreement.
 
1.3 “Closing” has the meaning set forth in Section 2.3.
 
1.4 “Common Stock” means common stock, $0.0001 par value, of the Company.
 
1.5 “Company” means AE Advanced Fuels, Inc., a Delawarecorporation, and
subsidiary ofAemetis, Inc.
 
1.6 “Company Disclosure Schedule” means the Company’s disclosures regarding the
representations and warranties as referenced in Section 3 of this Agreement made
to the Purchasers in connection with this Agreement and the Transaction
Documents, attached hereto as Exhibit C.
 
1.7 “Convertible Subordinated Promissory Note Agreements” means the Convertible
Subordinated Promissory Notes, attached hereto as Exhibit B.
 
1.8 “EB-5 Condition” means approval by USCIS of the Limited Partner’s Form I-526
Immigrant Petition by Alien Entrepreneur (an “I-526 Petition”).
 
1.9 “EB-5 Immigrant Investor Program” has the meaning set forth in Section 4.4.
 
1.10 “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions relating to human
health or the environment or to emissions, discharges or releases of pollutants,
contaminants, Hazardous Substances or wastes into the environment, including
without limitation ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Substances or wastes or the clean-up or other remediation thereof.
 
1.11 “Environmental Permits” means all permits, licenses, authorizations,
certificates and approvals of governmental authorities required by any
Environmental Laws to be obtained by the Company or any of its subsidiaries, as
the case may be, or relating to any Environmental Law and necessary or proper
for the business of the Company or any of its Subsidiaries as currently
conducted or as contemplated to be conducted as described in the PPM.
 
1.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.13 “General Partner” means Advanced BioEnergy GP, LLC, a California limited
liability company and an affiliate of the RegionalCenter.
 
 
2

--------------------------------------------------------------------------------

 
 
1.14 “Hazardous Substances” means any toxic, radioactive, corrosive or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics, including, without limitation, any substance
regulated under any Environmental Laws.
 
1.15 “Immigration Act” means the United States Immigration and Nationality Act,
8 U.S.C.§1153 (b)(5)(A)(i)-(iii),(C), as amended.
 
1.16 “Intellectual Property” means (a) all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (c) all copyrightable works,
all copyrights and all applications, registrations and renewals in connection
therewith, (d) trade secrets and confidential business information, (e) all
other proprietary rights, and (f) all copies and tangible embodiments thereof
(in whatever form or medium).
 
1.17 “Lien” means, with respect to any property or asset (whether tangible or
intangible), any mortgage, lien, pledge, charge, security interest, encumbrance,
or other adverse claim of any kind in respect of such property or asset.
 
1.18 Limited Partners” means the Persons who are or become limited partners of
the Purchaser pursuant to the Limited Partnership Agreement and who have not
ceased to be limited partners for any reason.
 
1.19 “Limited Partnership Agreement” means the limited partnership agreement
between the General Partner and the Limited Partners dated as of March 4, 2011,
revised November 2011.
 
1.20 “Material Adverse Effect” means any material adverse change in, or material
adverse effect on, the business, assets, prospects, results of operations,
value, financial or other condition of the Company, or any event or circumstance
that could reasonably be expected to have any such effect or that could
reasonably be expected to prevent, hinder or delay the consummation of any of
the transactions contemplated by the Transaction Documents or any of the other
documents, instruments or agreements contemplated hereby and thereby.
 
1.21 “Minimum Subscription Condition” has the meaning set forth in Section 5.7.
 
1.22  “Notes” means the Convertible Subordinated Promissory Notes.
 
1.23 “Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
1.24 “PPM” means “the Company’s private placement memorandum, together with the
documents and exhibits referenced therein, dated March 4, 2011, revised November
2011, with Supplement dated July 23, 2012to the Purchaser, and its General
Partner and Limited Partners, for investment into the Company, attached hereto
as Exhibit A, and as may be supplemented or amended from time to time.
 
1.25 “Project” means the Company’s plan to retrofit existing corn ethanol plants
in the designated geographic area for the RegionalCenter and to operate and
retrofit them to enable these plants to produce ethanol from non-food based
biomass and to develop, design, and operate a stand-alone cellulosic enzyme
production facility.  The Company will inform the Purchaser where the Project is
located promptly upon that decision being made.
 
1.26 “Purchaser” has the meaning set forth in the preamble hereto.
 
1.27 “Purchaser Disclosure Schedule” means the Purchaser’s and General Partner’s
disclosures regarding the representations and warranties as referenced in
Section 4 of this Agreement made to the Purchaser in connection with this
Agreement and the Transaction Documents, attached hereto as Exhibit D.
 
1.28 “Purchaser PPM” means the private placement memorandum, dated March 4,
2011, revised November 2011 with Supplement dated July 23, 2012 written on
behalf of the Purchaser to the Limited Partners for investment into the
Purchaser, attached hereto as Exhibit E, and as may be supplemented or amended
from time to time.
 
1.29 “Principal Amount” means the principal amount of US$500,000 per Note.
 
1.30 “Regional Center” means California Energy Investment Center, LLC, a
California limited liability company which has been designated a regional center
by the USCIS pursuant to the EB-5 Immigrant Investor Program.
 
1.31 “Regional Center Materials” has the meaning set forth in Section 3.21.
 
1.32 “SEC” means the Securities and Exchange Commission.
 
1.33 “Securities Act” means the Securities Act of 1933, as amended.
 
1.34 “Transaction Documents” means this Purchase Agreement, the PPM and the
Notes.
 
1.35 “USCIS” means the United States Citizenship and Immigration Service.
 
2. Purchase and Sale of Notes.
 
2.1 Authorization.  Aemetis and the Company represent and warrant that they are
authorized to enter into this Agreement and the Company has authorized the sale
and issuance to the Purchaser of the Notes. The Notes shall have the term and
conditions, preferences, obligations and restrictions set forth in the
Convertible Subordinated Promissory Note Agreement.
 
2.2 Sale and Issuance.  Subject to the terms and conditions set forth in this
Agreement, at each Closing the Purchaser agrees to purchase and the Company
agrees to sell and issue to the Purchaser at thatClosing the Notes with a
Principal Amount of US$500,000.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3 Closings; Delivery of Certificates.
 
(a) Initial Closing.  The initial issuances of the Notes (the “InitialClosing”)
shall take place at the offices of the Company, 20400 Stevens Creek Blvd., Suite
700, Cupertino, CA 95014.  The Initial Closing shall occur within ten (10) days
of satisfaction or waiver, by the appropriate party, of the conditions for the
Closing set forth in Section 5 unless otherwise mutually agreed by the
parties.  At the Initial Closing, the Purchaser shall purchase and the Company
shall sell to the Purchaser not less than one Note for a minimum Principal
Amount of not less than $500,000.  In the event there is more than one closing,
the term “Closing” shall apply to each such closing unless otherwise specified.
 
(b) Sale of Additional Notes.  After the Initial Closing and prior to July 1,
2013, upon five (5) days prior written notice to the Company of its election to
purchase, the Purchaser may purchase, on the same terms and conditions as those
contained in this Agreement, up to seventy-two (72) total Notes in the aggregate
(the “Additional Notes”).  Provided, however, that prior to each Closing after
the Initial Closing, the Company and Aemetis shall be entitled to update the
Company Disclosure Schedule attached hereto as Exhibit C.  Any such additional
disclosures shall not relieve any liability as to prior purchases under this
Agreement.  Provided, further, that the minimum amount of each Note purchased in
each Closing after the Initial Closing shall be an aggregate principal of Five
Hundred Thousand Dollars ($500,000) for each Note.  Prior to June 30, 2013, the
Company shall not offer or sell the Notes to any other potential purchasers
without the Purchaser’s advance written consent, which shall not be unreasonably
withheld.  Nothing herein shall prohibit the Company or any affiliate of the
Company from raising other forms of debt or equity capital.
 
(c) Delivery.  At each Closing, the Company shall deliver to the Purchaser a
certificate representing the Notes being purchased by the Purchaser at the
Closing against payment of the aggregate Principal Amount for the principal
therefore by check payable to the Company or by wire transfer to a bank account
designated by the Company,
 
3. Representations and Warranties of Aemetis and the Company.Aemetis and the
Company, except as set forth in the Company Disclosure Schedule, attached hereto
as Exhibit C, hereby represent and warrant to, and covenant with, the Purchaser
as set forth below.  Each of the representations and warranties shall be true as
of the date of this Agreement and each Closing, except as disclosed in any
supplement to the Company Disclosure Schedule provided prior to any Closing by
the Company and Aemetis.  Provided, however, any supplement to the Company
Disclosure Schedule shall not relieve any liability as to Closings occurring
prior to the date of the disclosure.
 
3.1 Organization, Good Standing and Qualification.  Each of Aemetis and the
Company is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to own and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.  Each of Aemetis
and the Company is duly qualified to transact business and is in good standing
in each jurisdiction in which qualification is required, except where the
failure to so qualify, individually or in the aggregate, would not have a
Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 Capitalization and Voting Rights.  The authorized capital of the Company
consists, immediately prior to the Initial Closing, of 150,000,000 shares of
Common Stock, $0.0001 par value, 90,000,180 shares of which are issued and
outstanding immediately prior to the Initial Closing. All of the outstanding
shares of Common Stock have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.
 
3.3 SEC Filings; Financial Statements.  AE has filed or furnished, as
applicable, with the SEC each report, registration statement and definitive
proxy statement required to be filed by AE with the SEC between December 31,
2007 and the date of this Agreement (collectively, the “AE SEC Documents”). Each
of the AE SEC Documents complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be) and
the rules and regulations of the SEC promulgated thereunder applicable to the AE
SEC Documents; and none of the AE SEC Documents at the time of filing contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The consolidated financial statements contained in the AE SEC
Documents: (i) complied as to form in all material respects with the then
applicable accounting requirements and with the published rules and regulations
of the SEC applicable thereto; (ii) were prepared in accordance with GAAP, on a
consistently applied basis, throughout the periods covered, except as may be
indicated in the notes to such financial statements and (in the case of
unaudited statements) as permitted by Form 10-Q or Form 10-QSB, as applicable,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iii) fairly presented the
consolidated financial position of AE and its subsidiaries as of the respective
dates thereof and the consolidated results of operations of AE and its
subsidiaries for the period covered thereby.  Other than as specified in the AE
SEC Documents or subsequent SEC filings, there has been no change in AE’s
accounting policies or estimates, except as described in the notes to the
consolidated financial statements or as required by GAAP.  AE and the Company
represent and warrant that they have made available true and correct copies of
all of the AE SEC Documents to Purchaser.  Further, nothing has occurred from
the date of the filing of the AE SEC Documents which would have a Material
Adverse Effect, except as specifically disclosed to Purchaser in the Company
Disclosure Schedule.  Further, since the date of the most recent balance sheet
included in an AE SEC Document to the date hereof, there has been no Material
Adverse Effect.
 
Except as disclosed in AE’s SEC filings or on the Company Disclosure Schedule,
AE does not have any options, warrants, rights (including purchase, conversion
or preemptive rights), calls, commitments, subscription rights, exchange rights,
profit participation, or other agreements for the purchase or acquisition from
AE, or similar rights to acquire from AE or similar obligations of AE to issue,
any shares of its capital stock.  Except as disclosed in AE’s SEC Documents or
on the Company Disclosure Schedule, AE is not a party or subject to any
agreement or understanding, and, to the best of AE’s knowledge, there is no
agreement or understanding between any persons and/or entities, which affects or
relates to the voting or giving of written consents with respect to any security
of AE or by a director of AE.
 
3.4 Subsidiaries.  Except as disclosed in the Company Disclosure Schedule, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, association, or other business entity, and is not a
participant in any joint venture, partnership, or similar arrangement
 
 
6

--------------------------------------------------------------------------------

 
 
3.5 Authorization.  The Board of Directors of Aemetis and the Company have
approved the Transaction Documents.  Each of Aemetis and the Company has all
requisite power and authority to execute, deliver and perform the Transaction
Documents.  All corporate action on the part of Aemetis and the Company and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of the Transaction Documents and the performance of all obligations
of Aemetis and the Company hereunder and thereunder, and the authorization,
issuance, sale and delivery of the Notes pursuant to this Agreement has been
taken or will be taken prior to the Closing.  The Transaction Documents have
been duly executed and delivered by Aemetis and the Company, and assuming that
they have been duly executed and delivered by any party thereto other than
Aemetis and the Company, constitute valid and legally binding obligations of
Aemetis and the Company, enforceable against them in accordance with their
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
 
3.6 Valid Issuance of Notes.  The Notes have been duly authorized and, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration set forth herein.
 
3.7 Governmental and Third Party Consents; Compliance with Laws and Court
Orders.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority or any third party on the part of Aemetis or the
Company is required in connection with the execution and the consummation of the
transactions contemplated by the Transaction Documents, except qualification or
filings under applicable blue sky laws and federal securities laws applicable to
the offering of the Notes.  Except as disclosed in AE SEC Documents or the
Company Disclosure Schedule, Aemetis and the Company is not in violation or
default of any provisions of any laws, statutes, ordinances, regulations,
administrative interpretations, judgments, injunctions, orders, policies or
decrees of any court or governmental or administrative authority that are
applicable to Aemetis or the Company or either of their assets, except for
violations that have not had and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and there does not
exist any state of fact that, with notice or lapse of time or both, would
constitute an event of default on the part of Aemetis or the Company, except
such defaults that individually or in the aggregate would not cause a Material
Adverse Effect.
 
3.8 Offering.  Subject in part to the truth and accuracy of the Purchaser’s and
the General Partner’s representations set forth in Section 4 of this Agreement,
the offer, sale and issuance of the Notes will be exempt from the registration
requirements of the Securities Act, and are exempt from registration and
qualification under the registration, permit or qualification requirements of
all applicable securities laws of any state of the United States.
 
3.9 Properties.  The Company has good title to, or in the case of leased
property has valid leasehold interests in, all personal property and assets
(whether tangible or intangible) necessary to the operation of its
business.  The Company has valid and insurable fee simple title to, or in the
case of leased real property have valid leasehold interests in, all real
property necessary to the operation of its business.  None of such property or
assets (whether real or personal) is subject to any Liens.
 
 
7

--------------------------------------------------------------------------------

 
 
3.10 Litigation.  Except as disclosed in AE’s SEC filings and the Company
Disclosure Schedule (applicable to this entire section 3.10), there is no legal
or governmental action, suit, proceeding or investigation pending or, to the
best of Aemetis and the Company’s knowledge, currently threatened against
Aemetis or the Company before or by any court, regulatory body or administrative
agency or any other governmental agency or body that questions the validity of
the Transaction Documents or the right of Aemetis or the Company to enter into
such agreements, or to consummate the transactions contemplated hereby or
thereby, or that might result, either individually or in the aggregate, in a
Material Adverse Effect.  Aemetis and the Company eachare not a party or subject
to the provisions of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by Aemetis or the Company currently pending or that
such party intends to initiate.
 
3.11 Compliance with Other Instruments.  The Company is not in violation or
default of any provision of the Certificate of Incorporation or its Bylaws, or,
in any material respect, of any judgment, order, writ, decree, contract,
agreement, lease, franchise, license, permit or other instrument to which it is
a party or by which it is bound or by which any of its properties may be bound
or affected, or, of any provision of any federal or state statute, rule or
regulation applicable to it, including, without limitation, all applicable
local, state and federal environmental laws and regulations, except where the
failure to comply would not have a Material Adverse Effect on the Company.  The
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a material default under any such
judgment, order, writ, decree, contract, agreement, lease, franchise, license,
permit or other instrument, or an event that results in the creation of any Lien
upon any material assets of the Company or Aemetis or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or Aemetis or their
respective business, operations, assets or properties.
 
3.12 Permits.  The Company has or will use commercially reasonable efforts to
obtain, within a reasonable time, all franchises, permits, certificates,
licenses and other authorizations from such federal, state or local government
or governmental agency, department or body that are necessary for the conduct of
its business as now being conducted by it and as to be conducted as described in
the PPM, other than those, the lack of which, would not have a Material Adverse
Effect.  The Company is not in default in any material respect under any of such
franchises, certificates, licenses and other authorizations.  The Company has
not received notice of any proceedings relating to the revocation or
modification of any such permit that, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to have a Material Adverse
Effect.
 
3.13 Environmental and Safety Laws.  The Company is not in violation of any
federal, state, or local Environmental Law applicable to it or its properties,
or any material limitations, restrictions, conditions, standards, obligations or
timetables contained in any Environmental Law, except where such violation could
not be reasonably expected to have a Material Adverse Effect.  No notice or
action alleging such violation is pending or, to the best knowledge of Aemetis
and the Company, threatened.  To the best knowledge of Aemetis and the Company,
no past or present condition or practice of the businesses conducted by the
Company or to be conducted as described in the PPM would prevent continued
compliance with any Environmental Permits or give rise to any common law or
statutory liability or otherwise form the basis of any claim, action or
proceeding with respect to the Company involving any Hazardous Substances.  The
Company (i) is in compliance in all material respects with any and all
Environmental Laws, (ii) has received or will use commercially reasonable
efforts to obtain, within a reasonable period of time, all Environmental
Permitsrequired of it to conduct its business as now being conducted and as
proposed to be conducted as described in the PPM and (iii) is in compliance in
all material respects with all terms and conditions of anysuch Environmental
Permit, (i), (ii) and (iii), the failure to so comply would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
3.14 No Liabilities.  The Company has no liabilities except as set forth in the
in the Company financial statements provided to the Purchaser or as disclosed on
Schedule 3.14
 
3.15 Intellectual Property.  Except as set forth in the PPM, the Company owns,
licenses or otherwise possesses, or intends to use commercially reasonable
efforts to do so, all Intellectual Property necessary for the conduct of its
business as described in the PPM.  No claims have been asserted against the
Company and AE by any person with respect to the use of any such Intellectual
Property or challenging or questioning the validity or effectiveness of any such
Intellectual Property.  Any and all licenses of Intellectual Property from the
Parent shall be on a royalty free basis.  The Company shall obtain, within a
reasonable time after the execution of this Agreement, a non-exclusive,
non-transferable license to use certain Intellectual Property owned by the
Parent (the “Biofuels License”), as described in Schedule 3.15, and said license
shall have a minimum term of five years and be annually renewed so long as the
Company’s Notes remains outstanding.
 
3.16 Investment Company.  The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.
 
3.17 Offering Materials.  The Company has not distributed and will not
distribute prior to any Closing any offering material, including any “free
writing prospectus” (as defined in Rule 405 promulgated under the Securities
Act), in connection with the offering and sale of the Notes other than the
Transaction Documents, or any amendment or supplement thereto.
 
3.18 Insurance.  The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business as currently conducted,
including, but not limited to, insurance covering all real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, with such deductibles
as are customary for companies in the same or similar business, all of which
insurance is in full force and effect.  The Company shall use commercially
reasonable efforts to timely obtain additional insurance as reasonably required
for its business as such business is described in the PPM.
 
3.19 Employee Relations.  The Company is not a party to any collective
bargaining agreement or employs any member of a union.  Aemetis and the Company
each believe that its relations with its employees are good.
 
 
9

--------------------------------------------------------------------------------

 
 
3.20 Disclosure.  The PPM, together with the information included herewith,
provided to the Purchaser has been prepared in good faith by the Company and
Aemetis and does not contain any untrue statement of a material fact nor does it
omit to state a material fact necessary to make the statements therein not
misleading, provided, however, that with regards to certain projections,
financial statements, and forecasts set forth in the PPM, the Company, Aemetis
and their respective management do not represent or warrant or covenant that any
occurrences, developments or facts, including without limitation projections set
forth in the PPM which will occur or eventuate after the date of this Agreement,
will in fact occur or eventuate after such date of this Agreement. Aemetis and
the Company have made available to the Purchaser all of the information
reasonably available to Aemetis and the Company that the Purchaser has requested
or that Aemetis and the Company, in their reasonable judgment, believe should be
provided to the Purchaser in order for them to verify the information supplied
in regard to the business of the Company as contemplated to be conducted as
described in the PPM and to evaluate the merits and risks of the Notes
contemplated by this Agreement for deciding whether to acquire and/or convert
the Notes, including the projections set forth in the PPM.  No representation or
warranty of the Company or Aemetis contained in this Agreement, except as
qualified by the Company Disclosure Schedule or otherwise herein, and no
certificate furnished or to be furnished to the Purchaser at the Closing,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The PPM was
prepared in good faith; however, the parties hereto acknowledge that the actual
results may vary.
 
3.21 Representations and Warranties.  Aemetis and the Company acknowledge and
agree that the Purchaser has not made any representations or warranties except
as specifically set forth or referenced in this Agreement, the Purchaser PPM and
the Regional Center’s Workbook previously provided to Aemetis and the Company
(the “Regional Center Materials”).  Aemetis and the Company acknowledge and
agree that no officer, director, attorney or other Person affiliated with the
Purchaser or the General Partner has given Aemetis or the Company any
information or made any representations, oral or written, other than as provided
in this Agreement, the Purchaser PPM and the Regional Center Materials.  Aemetis
and the Company have, in connection with this transaction, each relied solely on
its own due diligence investigation and not on any representations or warranties
which are not set forth in this Agreement, the Purchaser PPM and the Regional
Center Materials.
 
3.22 Full Disclosure.  None of the representations or warranties made by Aemetis
or the Company, or made in any certificate or PPM furnished or to be furnished
by any of them or on their behalf, taken as a whole contains or will contain any
untrue statement of a material fact, or omits to state any material fact
necessary to make the statements made true.
 
4. Representations and Warranties of the Purchaser and the General Partner.The
Purchaser and the General Partner on behalf of themselves, except as set forth
in the Purchaser Disclosure Schedule which may be updated by the Purchaser prior
to each Closing, attached hereto as Exhibit D, hereby represents and warrants as
set forth below.  Any such update of the Disclosure Schedule shall not relieve
the Purchaser or General Partner of liabilities associated with prior Closings.
 
 
10

--------------------------------------------------------------------------------

 
 
4.1 Organization, Good Standing and Qualification.  The Regional Center is a
California limited liability company duly organized, validly existing and in
good standing under the laws of the State of Californiaand has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.  The Regional Center
is duly qualified to transact business and is in good standing in each
jurisdiction in which qualification is required, except where the failure to so
qualify, individually or in the aggregate, would not have a Material Adverse
Effect. The Purchaser is a California limited partnership duly organized,
validly existing and in good standing under the laws of the State of
Californiaand has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.  The Purchaser is duly qualified to transact business and is in good
standing in each jurisdiction in which qualification is required, except where
the failure to so qualify, individually or in the aggregate, would not have a
Material Adverse Effect.The General Partner is a California limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Californiaand has all requisite power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted.  The General Partner is duly qualified to transact
business and is in good standing in each jurisdiction in which qualification is
required, except where the failure to so qualify, individually or in the
aggregate, would not have a Material Adverse Effect.
 
4.2 Authorization.  The Purchaser represents and warrants to, and covenants
with, the Company that: (i) it has the power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, (ii) the making and performance of this Agreement
by the General Partner and the Purchaser for and on behalf of themselves and the
General Partner and the consummation of the transactions herein and therein
contemplated will not violate any provision of the organizational documents,
including the Limited Partnership Agreement, of the General Partner or the
Purchaser or conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the General Partner or
Purchaseris a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the General Partner or
the Purchaser, (iii) except as provided in this Agreement, no consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required on the part of the
General Partner or Purchaser, for the execution and delivery of this Agreement
or the consummation of the transactions contemplated by this Agreement, (iv)
upon the execution and delivery of this Agreement, this Agreement shall
constitute a legal, valid and binding obligation of the General Partner and the
Purchaser, enforceable in accordance with its terms,except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
 
11

--------------------------------------------------------------------------------

 
 
4.3 Regional Center Designation.  The Regional Center was designated by the
United States Citizenship & Immigration Services (“USCIS”) as a “regional
center” on August 12, 2009 (the “Regional Center Designation”).  A copy of the
USCIS designation letter has been provided to Aemetis and the Company.  All of
the Regional Center’s geographic areas are currently designated targeted
employment areas (“TEAs”) as defined by the Immigration Act.  Except as
disclosed in the Purchaser Disclosure Schedule, the Regional Center is in
compliance with all requirements necessary to retain its status as a designated
regional center under the Regional Center Designation letter and will use
commercially reasonable efforts to remain in compliance with all such
requirements for as long as the Partnership holds any Notes.  However, it is
understood and agreed that neither the Purchaser nor the General Partner is
making any representation that the activities and operations of the Company will
meet the job creation requirements of the EB-5 Immigrant Investor Program.
 
4.4 No Conflict.  The execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby are made by the Purchaser in cooperation with the Regional Center
pursuant to the EB-5 immigrant investment pilot program (the “EB-5 Immigrant
Investor Program”) set forth in the Immigration Act, which provides for the
potential grant of lawful permanent resident status in the United States to
those who make qualifying investments under the Immigration Act.  For clarity,
no representation or warranty is made that any specific actual or potential
Limited Partner will be granted any specific residency status.  The Regional
Center is not in violation or default of any provision of its organizational
documents, or, in any material respect, of any judgment, order, writ, decree,
contract, agreement, lease, franchise, license, permit or other instrument to
which it is a party or by which it is bound, or of any provision of any federal
or state statute, rule or regulation applicable to it, including, without
limitation, the Immigration Act and the EB-5 Immigrant Investor Program.  The
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a material default under any such
judgment, order, writ, decree, contract, agreement, lease, franchise, license,
permit or other instrument, or the suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to the Regional Center its business, operations, assets or
properties, including the Regional Center Designation.
 
4.5 Purchase for the Account of the Purchaser, the General Partner and the
Limited Partners.  The Notes are being acquired for investment for the account
of the Purchaser and the account of the General Partner and the Limited
Partners.  The Notes are not being acquired by the Purchaser as a nominee or
agent and not with a view to the resale or distribution of any part thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
4.6 Disclosure of Information.Prior to the time of purchase of any Notes, the
Purchaser, the General Partner, the Regional Center,and each Limited Partner (as
of that date) received a copy of the Purchaser PPM, the Company’s PPM, including
any supplement thereto or amendment thereof (made and delivered to the Purchaser
prior to the applicable Closing), the Transaction Documents and the Convertible
Subordinated Promissory Note Agreement.  The Purchaser, the Regional Center and
the General Partner have reviewed or been provided with an opportunity to review
the PPM, the Purchaser PPM, including any supplement thereto or amendment
thereof (made and delivered to Purchaser prior to the applicable Closing), the
Transaction Documents and the Convertible Subordinated Promissory Note
Agreements, and have had the opportunity to ask questions and receive any
additional information from persons acting on behalf of the Company to verify
the Purchaser’s and the General Partner’s and the Regional Center’s
understanding of the terms thereof and of the Company’s business and status
thereof.  The Purchaser acknowledges that no officer, director, broker-dealer,
placement agent, finder or other person affiliated with the Company has given
the Purchaser or the General Partner or the Regional Center any information or
made any representations, oral or written, other than as provided in the PPM,
including any supplement thereto or amendment thereof (made and delivered to
Purchase prior to the applicable Closing), the Transaction Documents and the
Convertible Subordinated Promissory Note Agreement, on which the Purchaser or
the General Partner have has relied upon in deciding to invest in the Notes,
including without limitation, the economic returns or immigration status which
may accrue as a result of the purchase of the Notes.  The Purchaser and the
General Partner have, in connection with the Purchaser’s decision to purchase
the Notes, relied solely upon the PPM, including any supplement thereto or
amendment thereof, the Transaction Documents and the documents included therein
or incorporated by reference and the representations and warranties of Aemetis
and the Company contained herein.  The Purchaser and the General Partner
acknowledge and agree that this Agreement and the PPM contains all the
representations and warranties made by the Company to the Purchaser and the
General Partner in connection with the offering, sale and purchase of the Series
A Preferred Stock.
 
4.7 Investment Experience.  The Purchaser and the General Partner understand
that the purchase of the Notes involves substantial risk.  Each of the Purchaser
and the General Partner acknowledges that the Purchaser can bear the economic
risk of its investment and the Purchaser and the General Partner have such
knowledge and experience in financial or business matters that they are capable
of evaluating the merits and risks of the Purchaser’s investment in the Notes
for themselves.  The Purchaser and the General Partner represent that the
Purchaser has been organized specifically for the purpose of acquiring the
Notes.  The Purchaser and the General Partner have undertaken an independent
analysis of the merits and the risks of an investment in the Notes, based on the
Purchaser’s and General Partner’s own financial circumstances.
 
4.8 No General Solicitation.  The Purchaser and the General Partner acknowledge
that they have not seen, received, been presented with, or been solicited by any
leaflet, public promotional meeting, newspaper or magazine article or
advertisement, radio or television advertisement, or any other form of
advertising or general solicitation with respect to the Notes.
 
4.9 Purchasers.  In connection with the investment in both the Purchaser and the
Company, each of the Limited Partners will certify prior to the applicable
Closing that said Limited Partner is either (a) an “accredited investor” within
the meaning of SEC Rule 501 of Regulation D of the Securities Act, as presently
in effect, and agrees to resell the securities only in accordance with the
provisions of registration under the Securities Act, or pursuant to an available
exemption from registration, and agrees not to engage in hedging transactions
with regard to the securities unless in compliance with the Securities Act, or
(b) not a “U.S. Person” and otherwise in full compliance with Regulation S
promulgated under the Securities Act and agrees to resell the securities only in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration, and
agrees not to engage in hedging transactions with regard to the securities
unless in compliance with the Securities Act.  Each Limited Partner will execute
prior to the applicable Closing the Limited Partner Certificate, attached hereto
as Exhibit F.
 
 
13

--------------------------------------------------------------------------------

 
 
4.10 Restricted Securities.  The Purchaser and the General Partner understand
that the Notes are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
the Purchaser represents that it and the General Partner are, familiar with SEC
Rule 144, as presently in effect, and understand the resale limitations imposed
thereby.  In particular, the Purchaser and the General Partner are aware that
Aemetis, Inc. was previously a shell company, and therefore the exemption
offered pursuant to rule 144 is only available if Aemetis, Inc. has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the 12 months preceding the sale. Neither
the Purchaser nor the General Partner will, on behalf of themselves or the
Limited Partners, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Notes, nor will the Purchaser or the
General Partner on behalf of themselves or the Limited Partners engage in any
short sale that results in a disposition of any of the Note or underlining
shares of Common Stock by the Purchaser, except in compliance with the
Securities Act and the rules and regulations promulgated thereunder and any
applicable state securities law.  Neither the Purchaser nor the General Partner
will, directly or indirectly, on behalf of themselves or the Limited Partners,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the securities of
Aemetis, Inc., nor will the Purchaser or the General Partner, directly or
indirectly, on behalf of themselves or the Limited Partners, engage in any short
sale that results in a disposition of any of the securities of Aemetis, Inc. by
the Purchaser, the Limited Partner, or the General Partner, except in compliance
with the Securities Act and the rules and regulations promulgated thereunder and
any applicable state securities law.
 
4.11 Consultation With Own Attorney.  The Purchaser and the General Partner have
been advised to consult with their own attorney or attorneys regarding all legal
matters concerning an investment in the Company and the tax consequences to the
Purchaser and the General Partner of purchasing the Notes, and have done so, to
the extent the Purchaser and the General Partner consider necessary.
 
4.12 Tax Consequences.  The Purchaser and the General Partner acknowledge that
the tax consequences to the Purchaser, the General Partner and the Limited
Partners of investing in the Company will depend on particular circumstances,
and neither the Company, the Company’s officers, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to the Purchaser or the General Partner or the Limited Partners, of
an investment in the Company.  The Purchaser and the General Partner will look
solely to and rely upon its own advisers with respect to the tax consequences of
this investment.
 
4.13 Information Provided by the Purchaser and the General Partner.  All
information which the Purchaser and the General Partner have provided to the
Company concerning the Purchaser and the General Partner and their financial
position and knowledge of financial and business matters, and any information
found in the Limited Partner Certificate, is truthful, accurate, correct, and
complete as of the date set forth herein, the form of which is attached hereto
as Exhibit F.
 
 
14

--------------------------------------------------------------------------------

 
 
4.14 Legends.  The Purchaser and the General Partner understand that until such
time as the Notes have been converted and the Common Stock issuable thereunder
may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Notes and the Common Stock issuable thereunder will
bear a restrictive legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED, UNLESS THE RESALE OF SUCH SECURITIES IS
REGISTERED UNDER THE ACT OR UNLESS UPON DELIVERY TO THE COMPANY OF AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE AND THAT SUCH TRANSFER WILL NOT RESULT IN ANY VIOLATION OF THE
LAW.”
 
Further, Aemetis and the Company agree to provide a legal opinion, provided by
its own counsel and at its own expense, to the Purchaser, General Partner, and
Limited Partners, to sell the securities of Aemetis, Inc. into which the Notes
sold in connection with this Agreement are convertible, provided that such
securities are sellable under Rule 144 of the Securities Act. The Company need
not register the transfer of any Notes hereunder, and may also instruct its
transfer agent not to register the transfer of any Notes or Common Stock
issuable thereunder, unless the Purchasers complies with the restrictions set
forth in this Section 4.14 and all applicable securities laws.
 
4.15 Reliance on Exemptions.  The Purchaser and the General Partner understand
that the Notes are being offered and sold to the Purchaser in reliance upon
specific exemptions from the registration requirements of the Securities Act,
the rules and regulations promulgated thereunder and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s,
the General Partner’s and the Limited Partner’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Notes.
 
4.16 No Government Review.  The Regional Center, the Purchaser and the General
Partner understand that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Notes.
 
5. Conditions of Purchaser’s Obligations at Each Closing.  The obligations of
the Purchaserand the General Partner are subject to the fulfillment, on or
before a Closing, of each of the following conditions, the waiver of which shall
not be effective against the Purchaser unless consented thereto in writing:
 
 
15

--------------------------------------------------------------------------------

 
 
5.1 Authorization.  The Company shall have authorized the sale, issuance and
delivery to the Purchaser of the Notes.
 
5.2 Certificates.  The representations and warranties of Aemetis and the Company
contained in Section 3 shall be true and correct as of the date hereof and as of
the Initial Closing, and for additional Closings, as supplemented by Aemetis and
the Company, pursuant to Section 3, and the Company shall have delivered to the
Purchaser a certificate executed by the Chairman of the Board or Chief Executive
Officer and the Chief Financial Officer of Aemetis and the Company, dated the
date of such Closing, in form and substance reasonably satisfactory to the
Purchaser, to the effect that the representations and warranties of Aemetis and
the Company set forth in Section 3 are true and correct in all respects as of
the date of this Agreement and as of the date of such Closing, and Aemetis and
the Company have complied with all the agreements and satisfied all the
conditions herein on their part to be performed or satisfied on or prior to such
Closing.
 
5.3 Secretary’s Certificate.Aemetis and the Company shall have delivered to the
Purchaser a certificate executed by the Secretary of Aemetis and the Company,
dated as of such Closing, in form and substance reasonably satisfactory to the
Purchaser, certifying the resolutions adopted by the Board of Directors of
Aemetis and the Company approving the transactions contemplated by this
Agreement and the issuance of the Notes, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing this Agreement and related documents
on behalf of Aemetis and the Company.  Aemetis and the Company shall have also
delivered a good standing certificate to Purchaser on behalf of Aemetis and the
Company.
 
5.4 Qualifications.  All authorizations, approvals, consents or permits, if any,
of any Person that are required in connection with the lawful issuance and sale
of the Notes, pursuant to this Agreement shall be duly obtained and effective as
of the applicable Closing.
 
5.5 No Material Adverse Change.  Nothing shall have occurred or be threatened
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
5.6 Minimum Subscription Condition.  The Purchaser has notified Aemetis and the
Company that it wishes to proceed with a purchase and Closing pursuant to the
terms of this Agreement and the number of Notes to be purchased.  If the
Purchaser so notifies Aemetis and the Company, then at the Initial Closing the
Purchaser shall have sufficient funds to purchase and will purchase and the
Company shall sell to the Purchaser Notes for an aggregate principal amount of
not less than Five Hundred Thousand Dollars ($500,000) (the “Minimum
Subscription Condition”) nor more than $36 million on the terms reflected
herein.  Thereafter, until June 30, 2013, if the Purchaser elects to purchase
additional Notes, the Purchaser must have sufficient funds to purchase and will
purchase and the Company shall sell to the Purchaser Notes each for a principal
amountof not less than Five Hundred Thousand Dollars ($500,000) per Closing, nor
more than an aggregate principal amountfor the applicable Closing and all prior
Closing of no more than Thirty-Six Million Dollars ($36,000,000) on the terms
set forth in this Agreement.
 
5.7 EB-5 Condition.  The EB-5 Condition shall have been met with respect to each
Limited Partner whose funds are to be invested in the Partnership and used to
purchase the Notes.
 
5.8 Disclosure Schedules.  The Purchaser shall have approved, in its sole
discretion, for any Closing other than the Initial Closing, the Company’s and
Aemetis representations and warranties set forth in Section 3 above as amended
or supplemented hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
5.9 Implementation of PPM.  The Purchaser shall be satisfied with the then
current operating status of the Company.
 
5.10 Grant of License.  The Company shall have obtained the Biofuels License
from the Parent specified in Section 3.15.
 
6. Conditions of the Company’s Obligations at Closing.  The obligations of the
Company to the Purchaser are subject to the fulfillment on or prior to the
Closing of each of the following conditions by the Purchaser:
 
6.1 Representations and Warranties.  The representations and warranties of the
Purchaser and the General Partner contained in Section 4 shall be true and
correct as of the date hereof and as of the Initial Closing and for additional
Closings, as supplemented by the Purchaser and the General Partner, pursuant to
Section 4, and the Purchaser and the General Partner shall have delivered to
Aemetis and the Company certificates executed by the appropriate officers, dated
the date of such Closing, in form and substance reasonably satisfactory to
Aemetis and the Company, to the effect that the representations and warranties
of the Purchaser and the General Partner set forth in Section 4 are true and
correct in all respects as of the date of this Agreement and as of the date of
such Closing, and the Regional Center, the Purchaser and the General Partner
have complied with all the agreements and satisfied all the conditions herein on
their part to be performed or satisfied on or prior to such Closing.
 
6.2 Payment of Principal Amount.  The Company shall receive same-day funds in
the full amount of the principal for the Notes.
 
6.3 EB-5 Condition.  The EB-5 Condition shall have been met with respect to each
Limited Partner whose funds are to be invested in the Partnership and used to
purchase the Notes.
 
6.4 Limited Partnership Certificate.  The Purchaser shall have delivered to the
Company and Aemetis the Limited Partnership Certificate, attached hereto as
Exhibit F, from each Limited Partner, certifying their status as either an
“accredited investor” or “Regulations S investor,” and receipt of the Company
PPM.
 
6.5 Disclosure Schedules.  The Company’s approval of any updated Purchaser
Disclosure Schedule.  The Purchaser shall also, in the Purchaser’s discretion,
have the right to obtain the applicable Limited Partner’s approval of the
updated Company Disclosure Schedule.
 
7. Post-Closing Covenants.
 
7.1 Use of Proceeds.  The Company shall use the proceeds from the sale of the
Notes as described under “Use of Proceeds” in the PPM.
 
 
17

--------------------------------------------------------------------------------

 
 
7.2 Conduct of Business.  Aemetis and the Company covenant and agree that the
Company and Aemetis will use their commercially reasonable efforts to cause the
Company to conduct its business substantially as described with the PPM, so that
the first project year for USCIS compliance under the EB-5 Immigrant Investor
Program shall be 2011.
 
7.3 Rule 144 Requirements.  With a view to making available to the Purchaser the
benefits of SEC Rule 144 promulgated by the SEC and any other rule or regulation
of the SEC that may at any time permit the Purchaser or any selling General or
Limited Partner of Purchaser (each a “Selling Shareholder”) to sell securities
of AE to the public without registration, as long as a Selling Shareholder is
the owner of any shares of AE’s common stock issued in connection with the
conversion of the Notes under this Agreement (the “Covered Shares”), AE shall
use its commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of AE under the Securities Act, the
Exchange Act and any and all rules and regulations promulgated by the SEC
thereunder (the “Reports”).  If AE at any time is not required to file the
Reports, or if at any time the duty to do so is suspended pursuant to the
provisions of any of those Acts, rules or regulations, AE agrees to use
commercially reasonable efforts to make publicly available the information about
AE specified in Rule 15c2-11 under the Exchange Act.  AE also agrees that,
promptly upon written request by a Selling Shareholder it will take any action
that is necessary on its part for the Selling Shareholder to sell publicly
without registration any of the Covered Shares pursuant to the provisions of
Rule 144, as long as any such sale otherwise complies with the requirements of
Rule 144 applicable to the Selling Shareholder.  AE’s obligations under this
Section 7.3 shall terminate at the earlier of: (i) two (2) years following the
date the Note has been converted pursuant to the Convertible Subordinated
Promissory Note Agreement; (ii) such earlier time at which all Covered Shares
can be sold in any three-month period without registration in compliance with
Rule 144 of the Securities Act, or (iii) 12 years after the date of this
Agreement.
 
7.4 Information Rights.  Aemetis and the Company shall deliver to the Regional
Center and the Purchaser such information and documentation as the Regional
Center reasonably requires in order for (i) each prospective investor in the
Purchaser filing an I-526 Petition to satisfy the evidence submission
requirements or requests of the USCIS, (ii) the Regional Center to satisfy the
records, data and information maintenance and reporting requirements under the
Immigration Act and the rules and regulations promulgated thereunder for the
EB-5 Immigrant Investor Program, (iii) each Limited Partner filing an I-829
petition to satisfy the evidence submission requirements of the USCIS for
removal of the conditions which were based on an I-526 Petition approval, (iv)
and to confirm, monitor and document the job creation requirements of the EB-5
Immigrant Investor Program, and (v) as the Purchaser reasonably requires to
evaluate the potential exercise of the Conversion Option set forth in Section
7.7.Further,Aemetis and the Company shall deliver to the Regional Center and the
Purchaser such other information and documentation as may be necessary or
appropriate, in the Regional Center or Purchaser’s discretion, to monitor
Aemetis and the Company’s obligations under this Agreement, to confirm
compliance with and implementation of the PPM and (iv) as the Purchaser requests
to audit or examine the computation of the Series A Distribution Amount (as
defined in the Certificate).  Provided, however, that Aemetis and the Company
shall not be obligated under this Section 7.4 to provide information (i) that
Aemetis or the Company reasonably determine in good faith to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form reasonably acceptable to Aemetisand the Company) or (ii) the
disclosure of which would adversely affect the attorney-client privilege between
Aemetis, the Company and its counsel.
 
 
18

--------------------------------------------------------------------------------

 
 
7.5 Inspection. Aemetis and the Company shall permit the Purchaser, at
Purchaser’s expense, to visit and inspect the Company’s properties; examine its
books of account and records; and discuss the Company’s affairs, finances, and
accounts with its officers, during normal business hours of the Company as may
be reasonably requested by the Purchaser; provided, however, that Aemetis and
the Company shall not be obligated pursuant to this Section 7.5 to provide
access to any information that it reasonably considers to be a trade secret or
confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to Aemetis and the Company) or the disclosure of
which would adversely affect the attorney-client privilege between Aemetis, the
Company and its counsel.
 
7.6 Termination of Information and Observer Rights. The covenants set forth in
Sections 7.4 and 7.5 shall terminate and be of no further force or effect
immediately upon the conversion of the Notes in accordance with Section 7.7,
except for obligations related to information and documentation for the EB-5
Immigrant Investor Program and the USCIS.
 
7.7 Conversion Rights.Each share of the Note shall be convertible, at the option
of the holder thereof(a “Holder”), three (3) years after the date of issuance of
such Note into that number of fully-paid andnonassessable shares of Aemetis
Common Stock (“Conversion Option”), as more fully described in the Convertible
Subordinated Promissory Note Agreement.
 
7.8 Confidentiality.
 
(a) Each of the Purchaser and the General Partner understands that the
information contained in the PPM is strictly confidential and proprietary to the
Company and is being submitted to the Purchaser solely for such Purchaser’s
confidential use.  The Purchaser and the General Partner agree to use the
information contained in the PPM for the sole purpose of evaluating a possible
investment in the Notes, and the Purchaser and General Partner acknowledge that
they are prohibited from reproducing or distributing the PPM, this Purchase
Agreement, or any other offering materials, or other information provided by
Aemetis or the Company in connection with the Purchaser’s consideration of its
investment in the Company, in whole or in part, or divulging or discussing any
of their contents, except to prospective Limited Partners and their financial,
investment or legal advisors in connection with Purchaser’s proposed investment
in the Notes.  Further, the Purchaser and General Partner understand that the
existence and nature of all conversations and presentations, if any, regarding
Aemetis and the Company and this offering must be kept strictly
confidential.  The Purchaser and General Partner understand that the federal
securities laws impose restrictions on trading based on information regarding
this offering.  The foregoing agreements shall not apply to any information that
is or becomes publicly available through no fault of the Purchaser or General
Partner, or that the Purchaser or General Partner is legally required to
disclose; provided, however, that if the Purchaser or General Partner is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal procedure, they shall
provide Aemetis or the Company with prompt notice of any such request or order
in time sufficient to enable Aemetis or the Company to seek an appropriate
protective order.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Aemetis and the Company understand that the information contained in the
Regional Center Materials is strictly confidential and proprietary to the
Regional Center and is being submitted to Aemetis and the Company solely for
their confidential use.  Aemetis and the Company acknowledge that they are
prohibited from reproducing or distributing the Regional Center Materials in
whole or in part, or divulging or discussing any of their contents, except to
their legal advisors in connection with the Offering.  The foregoing agreements
shall not apply to any information that is or becomes publicly available through
no fault of Aemetis or the Company, or that Aemetis or the Company is legally
required to disclose; provided, however, that if Aemetis or the Company is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal procedure, it shall provide
the Regional Center with prompt notice of any such request or order in time
sufficient to enable it to seek an appropriate protective order.
 
8. Miscellaneous.
 
8.1 Survival of Warranties.  The warranties, representations and covenants of
Aemetis, the Company and the Purchaser contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and each
Closing.
 
8.2 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.
 
8.3 Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.  Venue
for any dispute shall be in Fresno County, California.
 
8.4 Counterparts and Facsimile Signatures.  This Agreement may be executed
manually or by facsimile signature and in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.
 
8.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.6 Notices.  Except as otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party, (b) when received by facsimile at the address and
number for such party set forth on the signature page hereto, (c) three (3)
business days after deposit in the U.S. mail with first class or certified mail
receipt requested, postage prepaid, and addressed to the other party as set on
the signature page hereto, or (d) the next business day after deposit with a
national overnight delivery service, postage prepaid, addressed to the parties
as set forth on the signature page below, with next business day delivery
guaranteed.  A party may change or supplement its addresses for the purposes of
receiving notice pursuant to this Section 8.6 by giving the other parties
written notice of the new address in the manner set forth above.
 
 
20

--------------------------------------------------------------------------------

 
 
8.7 Finder’s Fee.  Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction, other than any potential finders’ fees or commissions which may be
payable in connection with an investment in Purchaser by a Limited Partner
which, if approved or agreed to by the Purchaser in writing, shall be the sole
responsibility of the Purchaser.  The Purchaser agrees to indemnify and hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which such Purchaser or any of its
officers, partners, employees or representatives is responsible, and the Company
agrees to indemnify and hold harmless the Purchaser from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is
responsible.  Each of the parties agrees that it will only pay finders’ fees
and/or commissions in connection with this transaction in accordance with
applicable law.
 
8.8 Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Convertible Subordinated Promissory
Note Agreement, the substantially prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
 
8.9 Amendments and Waivers.  This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by Aemetis, the Company and
the Purchaser.  Any amendment or waiver effected in accordance with this Section
8.9 shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
the Company and Aemetis.
 
8.10 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
8.11 Further Assurances.  The Company and the Purchaser shall take all further
actions and execute and deliver all further documents that are reasonably be
required to effect the transactions contemplated by this Agreement.
 
8.12 Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding among the parties hereto and
supersede all prior negotiations and agreements, whether oral or written.
 
[Signatures on next page.]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
THE “COMPANY”
 
AE ADVANCED FUELS, INC.
 
 
 
 
THE “PURCHASER”
 
ADVANCED BIOENERGY, LP, A CALIFORNIA LIMITED PARTNERSHIP
By:
/s/ Eric A. McAfee
 
By:
Advanced BioEnergy GP, LLC, a
California limited liability company, General Partner
Eric A McAfee
Chief Executive Officer
           
THE “PARENT”
 
By:
/s/ Joseph Penbera          
Dr. Joseph Penbera, Chairman
AEMETIS, INC.
               
By:
/s/ Andrew Young  
By:
/s/ Eric A. McAfee
 
Andrew Young, President
 
Eric A McAfee
     
Chief Executive Officer
           
THE “GENERAL PARTNER”
         
Advanced BioEnergy GP, LLC, a California limited liability company
                 
By:
/s/ Joseph Penbera            
Dr. Joseph Penbera, Chairman
                   
By:
/s/ Andrew Young            
Andrew Young, President



 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMPANY PRIVATE PLACEMENT MEMORANDUM
 
 
EXHIBIT B
 
CONVERTIBLE SUBORDINATED PROMISSORY NOTE AGREEMENT
 
 
EXHIBIT C
 
COMPANY DISCLOSURE SCHEDULE
 
 
EXHIBIT D
 
PURCHASER DISCLOSURE SCHEDULE
 
 
EXHIBIT E
 
PURCHASER PPM
 
 
EXHIBIT F
 
LIMITED PARTNERSHIP CERTIFICATE
 


 23

--------------------------------------------------------------------------------